

Exhibit 10.25


COMPENSATION INFORMATION FOR NON-EMPLOYEE DIRECTORS
 
Exelixis, Inc.
2013 Cash Compensation for Non-Employee Directors


Board of Directors
Retainer Fee


$20,000


 
Additional Chair Retainer Fee


$30,000


 
Regular Meeting Fee


$2,500


 
Special Meeting Fee*


$1,000


Audit Committee
Retainer Fee


$6,000


 
Additional Chair Retainer Fee


$15,000


 
Meeting Fee**


$1,000


Compensation Committee
Retainer Fee


$5,000


 
Additional Chair Retainer Fee


$10,000


 
Meeting Fee**


$1,000


Nominating & Corporate Governance Committee
Retainer Fee


$5,000


 
Additional Chair Retainer Fee


$10,000


 
Meeting Fee**


$1,000


Research & Development Committee
Retainer Fee


$10,000


 
Additional Chair Retainer Fee


$10,000


 
Meeting Fee**


$5,000





*     Meeting at which minutes are generated.
** In-person meeting or teleconference at which minutes are generated.






Exelixis, Inc.
2013 Equity Compensation for Non-Employee Directors


Board of Directors
Initial Option Grant*
Number of Options
50,000
 
Annual Option Grant
Number of Options
30,000



*     For new directors only.







